DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 2/28/22 has been entered in full. Claims 81-92, 94-96, 99 and 103 are amended. Claims 93, 98, 100, 102, 104, 106 and 109-112 are canceled. New claims 113-128 are added. Claims 81-92, 94-97, 99, 101, 103, 105, 107, 108 and 113-128 are pending.

Election/Restrictions
Applicants' election without traverse of Group III, currently claims 81-92, 94-97, 99, 101, 103, 105, 107, 108 and 113-128, in the reply filed on 2/28/22 is acknowledged. 
The election of an antibody comprising SEQ ID NO: 62 and 63 as the species of anti-ANGTPL8 antibody in the reply filed on 2/28/22 is also acknowledged. Applicants indicate that the elected species reads on claims 81-83, 86-92, 94-97, 99, 101, 103, 105, 107, 108, 113, 114, 117-123 and 126-128. However, claims 88 and 89 depend from claims 84 and 85, and thus do not read on the elected species. Furthermore, claim 87 is limited to sequences from antibody 1E9, and thus does not read on the elected species.
Claim(s) 84, 85, 87-89, 115, 116, 124 and 125 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 81-83, 86, 90-92, 94-97, 99, 101, 103, 105, 107, 108, 113, 114, 117-123 and 126-128 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention, "ANGPTL8-BINDING AGENTS AND METHODS OF USE THEREOF" is not descriptive because (1) in the alternative it is directed to agents per se, but the claims are limited to methods of treatment; and (2) in the alternative it is directed to generically methods of use of an ANGPTL8-binding agent, but the claims are limited to methods of use with an ANGPTL8-bindng antibody. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “METHODS OF LOWERING TRIGLYCERIDE LEVELS WITH AN ANGPTL8-BINDING ANTIBODY”.
Appropriate correction is required.

Claim Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 81-83, 86, 90-92, 94-97, 99, 101, 103, 105, 107, 108, 113, 114, 117-123 and 126-128 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,774,139, issued 9/15/20 (cited on the 12/22/20 IDS), and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a continuation to application 16/184,548, from which the '139 patent issued. Per MPEP 804.01, "The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008)." Thus, because the instant application claims priority as a continuation rather than a divisional, the 35 U.S.C. 121 prohibition against use of the patent issuing from parent application '548 does not apply.
The instant claims are directed to methods of administering a therapeutically effective amount of an antibody that specifically binds human ANGPTL8, wherein the antibody comprises an antibody selected from a group including element (b), which that reads on the elected species; i.e., an antibody comprising the heavy (VH) and light (VL) chain variable regions of SEQ ID NO: 62 and 63. The intended use of such methods are for lowering triglyceride levels in a human subject (independent claims 81 and 97); modulating cholesterol levels in a human subject (independent claims 99 and 101), or treating a disease or disorder associated with elevated triglyceride levels in a human subject (independent claims 103 or 105). 
The claims of the '139 patent are directed to antibodies that specifically bind human ANGPTL8 and include the elected species; see, for example, dependent claim 6 (depending from claim 1), which recites an antibody comprising the amino acid sequences of SEQ ID NO: 62 and 63. Thus, the claims of the '139 patent include the same product used in the method of the instant claims, but differ in that they claim the product per se rather than a method of using said product. Per MPEP 804.II.B.2, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” Here, the instant application is a continuation of the application from which the '139 patent issued, and thus shares an identical disclosure, and therefore the disclosed utilities for the composition of the claims of '139 must include the same uses as those recited in the instant claims. Furthermore, dependent claim 10 of '139 also recites that the antibody has the functional property of lowering triglyceride or LDL-cholesterol levels or increasing  HDL-cholesterol levels. Thus, the instant claims are "nothing more than the earlier patent's disclosed utility as a method of using the compound" (MPEP 804.II.B.3), analogous to the fact pattern in Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC (2003), and thus the claims of the instant application are not patentably distinct from those of the '139 patent. 
	The further structural limitations of dependent claims 94 and 95, that the antibody is humanized or chimeric (claim 94) or is a fragment selected from a recited group (claim 95), correspond to dependent claims 8 and 9 of the '139 patent. The further functional limitations of dependent claim 96, e.g., that the antibody is an antagonist of ANGPTL8, correspond to dependent claim 10. 

Note on Patentability
No prior art has been identified that teaches or suggests an antibody comprising the specific CDR sequences recited in the claims.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646